499 Pa. 267 (1982)
452 A.2d 1347
COMMONWEALTH of Pennsylvania
v.
Darryl D. RAWLS, Appellant.
Supreme Court of Pennsylvania.
Argued October 25, 1982.
Decided December 10, 1982.
John W. Packel, Chief, Appeals Div., Asst. Public Defender, Karl Baker, Philadelphia, for appellant.
Robert B. Lawler, Chief, Appeals Div., Gaele McLaughlin Barthold, Asst. Dist. Attys., for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Appeal dismissed, 276 Pa.Super. 89, 419 A.2d 109, as having been improvidently granted.